Title: From George Washington to Guy Carleton, 16 September 1782
From: Washington, George
To: Carleton, Guy


                  sir
                     
                     Head Quarters 16th Sepr 1782
                  
                  Your Excellency’s Letter of the 12th came to my Hands Yesterday.
                  The Want of some very necessary papers, which were expected from Philadelphia, by yesterday’s post, puts me under the necessity of proposing to your Excellency, that the meeting of the Commissioners may be postponed, until Wen’sday of next Week; at which time, I hope, we cannot fail to be ready to proceed to Business.  I am Sir—Your most Obedient Servt
                  
                     Go: Washington
                  
               